Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 1 of 25


                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  BROWARD DIVISION

                                                                   Case No.: 18-60283-CIV-ZLOCH

     TAMMY TAYLOR,
                              Petitioner,

                 and
     ANGIE RAMIREZ, in her individual capacity; and
     THE CITY OF FORT LAUDERDALE
                       Respondent.
     ____________________________________________/

                               SECOND AMENDED COMPLAINT

            COMES NOW Plaintiff, TAMMY TAYLOR, by and through her undersigned

     counsel, hereby files her Complaint against the Defendants, the CITY OF FORT

     LAUDERDALE (“hereinafter FL”) in its official capacity and ANGIE RAMIREZ, in her

     individual capacity (“hereinafter AR).

                                              INTRODUCTION

            This civil action arises from an incident that occurred on the evening of March 5,

     2017, during the unlawful detention, unlawful arrest, and wrongful prosecution of

     Plaintiff TAMMY TAYLOR after she was arrested without probable cause for an alleged

     trespass and resisting an officer without violence. The Defendants FL and AR

     wrongfully arrested the Plaintiff without requisite probable cause. The Plaintiff TAMMY

     TAYLOR was subsequently transported to the Broward County Main Jail, where he was

     held in custody prior to her case being dismissed on all charges. The Broward County

     State Attorney’s Office announced that the case would be Nolle Prossed due to its

     inability to proceed to Trial on the matter.



                                          DAVIS LEGAL CENTER
                                   2719 HOLLYWOOD BOULEVARD, A-1187
                                        HOLLYWOOD, FLORIDA 33020
                                         www.thedavislegalcenter.com
                                                     1
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 2 of 25


            Plaintiff TAMMY TAYLOR brings federal constitutional claims against the

     Defendant FL as the supervisory entity responsible for the conduct, training, and

     supervision of the Officers under its charge. FL failed to properly train the officers in the

     appropriate methods, proper procedures, and protocols with respect to conducting an

     arrest. FL had a policy and custom that constituted deliberate indifference to the

     Plaintiff’s constitutional rights, and FL’s policy and custom deprived the Plaintiff of her

     rights under the Constitution and the laws of the State of Florida, resulting in her

     unlawful detention, wrongful arrest, and prosecution. Lastly, Plaintiff brings a negligent

     retention claim against FL for retaining AR despite the Plaintiff’s claims of police

     covering up the illegal detention, search, arrest, and prosecution of her criminal case.

                                      JURISDICTION AND VENUE

            1. Plaintiff in her action seeks relief under the Fourth and Fourteenth

                Amendments of the United States Constitution, and the Civil Rights Act of

                1871, 42 U.S.C. § 1983, including compensatory damages, punitive damages,

                costs, and attorney’s fees, pursuant to 42 U.S.C. § 1988.

            2. Venue is proper in the Southern District Court of Florida, pursuant to 28

                U.S.C. §1391 (b), as the Defendant’s principal place of business in the

                District, and all of the acts and omissions giving rise to the action occurred in

                Broward County.

            3. The Court has federal question jurisdiction over the Plaintiff’s federal law

                claims, pursuant to 28 U.S.C. §§ 1331, 1343(a)(3). Plaintiff’s state law claims

                are related to these federal claims and form a part of the same case or




                                          DAVIS LEGAL CENTER
                                   2719 HOLLYWOOD BOULEVARD, A-1187
                                        HOLLYWOOD, FLORIDA 33020
                                         www.thedavislegalcenter.com
                                                     2
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 3 of 25


              controversy. The Court accordingly has supplemental jurisdiction over

              Plaintiff’s state law claims, pursuant to 28 U.S.C. § 1367(a).

           4. All conditions precedent to the maintenance of the action, including those set

              forth in Florida Statute §768.28, have been performed, have occurred prior to

              its institution, or have been waived.

                                            PARTIES

           5. At all times material hereto, Plaintiff TAMMY TAYLOR is a resident of

              Broward County, Florida, and is otherwise sui juris. TAMMY TAYLOR is a

              Caucasian woman and aged 48 years old at present time.

           6. At all times material hereto, Defendant ANGIE RAMIREZ (CCN# 1800) was

              employed as Certified Sworn Law Enforcement Officers for the Defendant FL

              and she was acting under the direction and control of FL, in such capacity as

              an agent, servant, and employee of FL. Upon information and belief, and at all

              times material hereto, Defendant RAMIREZ participated in the

              unconstitutional violations and other wrongful acts that occurred on March 5,

              2017, at which time she was acting within the course and scope of her

              employment under color of state law.

           7. At all times material hereto, Defendant FL is an entity, corporate, and

              political, duly organized, under the State of Florida. FL is the governmental

              entity responsible, as a matter of law, for the actions of its officials, agents,

              and employees, and was responsible for their training, supervision, and

              conduct. FL is also responsible for ensuring that its police personnel obey the




                                        DAVIS LEGAL CENTER
                                 2719 HOLLYWOOD BOULEVARD, A-1187
                                      HOLLYWOOD, FLORIDA 33020
                                       www.thedavislegalcenter.com
                                                   3
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 4 of 25


              laws of the State of Florida ad ensuring that its rules and regulations are

              followed and enforced.

           8. Plaintiff TAMMY TAYLOR sues Defendant FL in its official capacity.

           9. Plaintiff TAMMY TAYLOR sues Defendant AR in her individual capacity.

                                       FACTUAL ALLEGATIONS

                                  Events that Occurred on March 5, 2017

           10. On March 5, 2017, at approximately 8:44 p.m. Officers Ramirez and an

              Unknown Officer (CCN # 1784) were employed with the City of Fort

              Lauderdale Police Department and on patrol at: 707 NE 8th Street, Fort

              Lauderdale, FL 33304.

           11. A staff member at the venue approached the Plaintiff and requested that she

              gather the belongings of a friend that was placed under arrest. The Plaintiff

              stood near abiding by the staff member’s instructions.

           12. Afterwards, an Unknown Officer (CCN # 1784) approached the Plaintiff and

              requested that she move because if the Plaintiff failed to abide his commands

              she would be arrested for trespassing. The Unknown Officer then pointed in a

              direction that was considered public property where the Plaintiff was

              permitted to wait on her friend’s belongings. The Plaintiff immediately

              complied with the Unknown Officer’s requests and moved and waited on

              public property for her friend’s belongings.

           13. Defendant RAMIREZ observed the interaction between the Plaintiff and the

              Unknown Officer. Despite the Plaintiff’s actions, Defendant RAMIREZ




                                       DAVIS LEGAL CENTER
                                2719 HOLLYWOOD BOULEVARD, A-1187
                                     HOLLYWOOD, FLORIDA 33020
                                      www.thedavislegalcenter.com
                                                  4
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 5 of 25


               immediately placed the Plaintiff under arrest after she obeyed the Unknown

               Officer’s commands without probable cause to effectuate the arrest.

           14. After the illegal seizure, battery, and wrongful arrest of the Plaintiff, the

               Defendant RAMIREZ arrested the Plaintiff for Resisting an Officer without

               Violence and Trespassing without probable cause. The Plaintiff captured the

               actions of the Defendant’s Officers and her arrest on video with her cellphone.

           15. On March 9, 2017, the Plaintiff was charged by information with Resisting an

               Officer without Violence and Trespassing.

           16. Seven months later on October 5, 2017, the Broward State Attorney’s Office

               announced on the record a Nolle Prosse as to all counts of the case.

           17. On January 2, 2018 Plaintiff TAMMY TAYLOR filed an internal affairs

               report with the accompanying video documenting the acts of both Officers

               that were employed with FL’s office as a result of the unlawful seizure,

               battery, and arrest. Upon information and belief, the internal affairs report is

               pending investigation.

           18. FL has maintained a long-standing, widespread history of failure to train,

               supervise, or otherwise discipline its police officers for, among other things,

               unlawful detentions and/or arrests even though it had notice of the unlawful

               conduct by its employees and the public.

           19. FL has maintained a system of review for abuses of lawful authority like

               unlawful detention, and/or arrests, among other things, by sworn law

               enforcement officers and complaints thereof, which has failed to subject

               police officers who employed unlawful detentions to appropriate discipline,

                                         DAVIS LEGAL CENTER
                                  2719 HOLLYWOOD BOULEVARD, A-1187
                                       HOLLYWOOD, FLORIDA 33020
                                        www.thedavislegalcenter.com
                                                    5
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 6 of 25


              closer supervision, and/or retaining, to the extent that it has become the de

              facto policy and custom of FL to tolerate such acts by its officers.

           20. Indeed, FL routinely performs cursory investigations of incidents involving

              extremely questionable unlawful arrests, detentions, and wrongful

              prosecutions on the part of FL officers, with an eye toward exonerating the

              officer involved rather than finding out the truth. Almost uniformly,

              investigators and supervisors uncritically endorse the officers’ version of

              events, even when those versions are inconsistent or in direct contradiction of

              objective evidence. The result is that these incidents involving questionable

              unlawful detentions, unlawful arrests, and wrongful prosecutions are impartial

              investigated, documented, or addressed without corrective measures when

              warranted.

           21. Due to the intentionally inadequate investigative process, in virtually all

              unlawful arrests and wrongful prosecutions, FL has declared the conduct of its

              officers to be justified.

           22. FL’s foregoing acts, omissions, policies, or customs caused law enforcement

              officers, including Defendant RAMIREZ, to believe that such acts as unlawful

              detentions, unlawful arrests, battery, and the improper handling of incidents

              would not properly be investigated. The consistent lack of accountability

              within FL for the questionable and often unjustifiable unlawful detentions,

              unlawful arrest, and wrongful prosecutions has promoted an acceptance of

              disproportionate, aggressive, and unconstitutional behavior towards ordinary




                                         DAVIS LEGAL CENTER
                                  2719 HOLLYWOOD BOULEVARD, A-1187
                                       HOLLYWOOD, FLORIDA 33020
                                        www.thedavislegalcenter.com
                                                    6
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 7 of 25


              citizens. The resulting culture of aggression both promotes and condones

              intimidating and harsh approaches towards the citizenry.

           23. Despite FL’s notice and knowledge of the impartial and biased propensities of

              their sworn law enforcement officers because of said officers’ lack of training,

              skill, and/or experience, FL failed to implement any policies or programs to

              train said officers or otherwise intentionally failed to protect the public,

              including the Plaintiff.

           24. FL had policies, customs, and practices that constituted deliberate indifference

              to Plaintiff’s Constitutional Rights pursuant to the Fourth and Fourteenth

              Amendments, and FL’s policies and customs caused the violation of

              Plaintiff’s rights and/or was the moving force behind such Constitutional

              violations as indicated by the facts described above.

           25. The policies, customs, and practices complained of include, but are not limited

              to the following:

              a. Deliberate indifference by failing to provide sufficient supervision of the

                  arrest in question and by failing to monitor the arrest in question;

              b. Deliberate indifference by improperly training FL officers in such a way

                  that condones, encourages, and permits their officer and agents to violate

                  the rights of citizens that are encountered.

              c. Deliberate indifference in failing to properly supervise FL officers in their

                  encounters with persons they arrest;

              d. Deliberate indifference in failing to determine whether said employee,

                  including Defendant RAMIREZ and the Unknown Male Officer (CCN

                                         DAVIS LEGAL CENTER
                                  2719 HOLLYWOOD BOULEVARD, A-1187
                                       HOLLYWOOD, FLORIDA 33020
                                        www.thedavislegalcenter.com
                                                    7
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 8 of 25


                   #1784), posed a threat to the public because of their propensity to commit

                   unlawful acts.

           26. The Defendant FL was grossly and willfully negligent in the selection and/or

               training and/or supervision and/or retention of Officers Ramirez and

               Unknown Male Officer (CCN #1784) as sworn law enforcement officers of

               the Defendant FL, in that:

               a. It appointed said Defendants as sworn law enforcement officers when it

                   knew or, in the exercise of reasonable care, should have known of the

                   Defendants’ dispositions to engage in such unlawful conduct.

               b. Despite the fact that it knew or should have known that the pattern of

                   conduct was being carried out by its agents and employees, FL has failed

                   to and refused to: (1) Remove Officers Ramirez and Unknown Officer

                   (CCN#1784) from their positions as sworn law enforcement officers; (2)

                   Take any disciplinary action against said Officers; and (3) Provide redress

                   for citizens, such as Plaintiff, who have been injured thereby.

           27. FL’s deliberate indifference, failure to train, failure to effectively supervise,

               and its permission (and toleration of) the patterns and practices enumerate

               above, were the moving forces causing the serious injuries to Plaintiff and the

               violation of Plaintiff’s Constitutional Rights.

           28. The actions of Officers Ramirez and Unknown Officer (CCN #1784) in this

               case, as well as the actions of Defendant FL in other similar situations,

               indicate that the officers who violated TAMMY TAYLOR’s rights acted in




                                           DAVIS LEGAL CENTER
                                    2719 HOLLYWOOD BOULEVARD, A-1187
                                         HOLLYWOOD, FLORIDA 33020
                                          www.thedavislegalcenter.com
                                                      8
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 9 of 25


               accordance with FL’s policies and reflect policies were adopted by FL and

               their high-ranking officials.

           29. The failure of FL to completely investigate the unlawful arrest, unlawful

               detention, and wrongful prosecutions, and to institute appropriate disciplinary

               and restraining action in the wake of them, severs to tacitly condone the

               egregious misconduct of the officers involved. The agency’s inaction in this

               regard effectively annuls its official general orders regarding the use of force

               and substitutes in their place a permissive de facto policy and custom of

               tolerating unlawful detentions, arrests, and prosecutions, which will invariably

               have the effect of promotion similar misconduct by other officers in the

               future. In sum, the pattern of not obeying the law on the part of the FL

               officers’ stems from systematic deficiencies in training and supervision and

               from the inadequate investigation and routine infraction of illegality.



                                               COUNT I

     42 U.S.C. § 1983 Claim Against Defendant FL for Failure to Properly Train

           30. Plaintiff TAMMY TAYLOR realleges the allegations contained in Paragraphs

               1- 29 as if fully set forth herein.

           31. This claim is brought pursuant to 42 U.S.C. ⸹ 1983 for violation of the

               Plaintiff’s rights under the Fourth and Fourteenth Amendments to the United

               States Constitution.

           32. Defendant FL violated Plaintiff’s Fourth Amendment freedom from being

               subjected to an unreasonable and unlawful search and Fourteenth Amendment

                                          DAVIS LEGAL CENTER
                                   2719 HOLLYWOOD BOULEVARD, A-1187
                                        HOLLYWOOD, FLORIDA 33020
                                         www.thedavislegalcenter.com
                                                     9
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 10 of 25


               substantive due process when FL failed to adequately train officers to follow

               the laws.

            33. FL is responsible for effectuating arrests and is answerable for unlawful

               arrests.

            34. FL is responsible for the implementation and regulation of official policies for

               FL. Further FL is responsible for the regulation of policies and the

               implementation of training to maintain an effect police force that is capable

               and prepared to deal with encounters with citizens legally.

            35. FL was deliberately indifferent to its responsibility to adequately prepare its

               officers for encounters with non-threatening citizens and for their interaction

               with detention and arrest of the same.

            36. FL is charged with properly training officers with the available skills that

               allow officers to investigate a situation involving non-threatening citizens and

               to maintain their safety.

            37. FL was deliberately indifferent to its responsibility to create an effectively

               trained police force that could adequately effectuate arrests. All the conduct at

               the scene of the Plaintiff’s encounter was contrary to established police

               methods for interacting with non-threatening persons.

            38. FL is responsible for supervision, training, and hiring of persons, agents and

               employees working for the City of Fort Lauderdale Police Department.

            39. Thus, there were no sufficiently trained deputies available to reasonably and

               effectively deal with the Plaintiff’s situation. All the acts and omissions of the

               insufficiently trained officers were inappropriate to the situation and caused

                                          DAVIS LEGAL CENTER
                                   2719 HOLLYWOOD BOULEVARD, A-1187
                                        HOLLYWOOD, FLORIDA 33020
                                         www.thedavislegalcenter.com
                                                    10
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 11 of 25


                the Plaintiff to be in custody for crimes that were subject to arrest lacking

                probable cause.

            40. Further, the officers were not provided with sufficiently detailed policies,

                training, and procedures to use in investigating a situation involving the

                legality of arrests. These officers did not have the adequate direction, training,

                or assistance with which to respond to the incident that occurred on March 5,

                2017.

            41. FL is sued in this action for its culpable action or inaction in the training,

                supervision, or its control of its subordinates, and acquiescence in the

                constitutional deprivations alleged herein.

            42. FL affirmative conduct involves its failure to ensure enforcement of policies,

                rules, or directives that set in motion a series of acts by others which it knew

                or reasonably should have known would cause others to inflict the

                constitutional injuries alleged herein.

            43. FL knew or should have known of its subordinates’ ongoing constitutional

                violations, of the failure to lawfully effectuate arrests, unlawfully seize and

                search individuals, and maliciously prosecute individuals based upon unlawful

                arrests.

            44. FL acquiesced, condoned, or ratified a custom, practice or policy of ongoing

                misconduct by its subordinate officers.

            45. All the above referenced failures are the responsibility of FL, which was

                deliberately indifferent to its responsibility to have appropriate policies and




                                          DAVIS LEGAL CENTER
                                   2719 HOLLYWOOD BOULEVARD, A-1187
                                        HOLLYWOOD, FLORIDA 33020
                                         www.thedavislegalcenter.com
                                                    11
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 12 of 25


                procedures in place and to train and supervise officers employed by FL to deal

                with the recurring situation of effectuating arrests.

            46. As a further direct and proximate result of the conduct described above,

                Plaintiff TAMMY TAYLOR suffered loss of her liberty and mental anguish.

                These losses are either permanent or continuing, and TAMMY TAYLOR will

                suffer losses in the future, in violation of her civil rights. Plaintiff has also

                agreed to pay the undersigned a reasonable attorney fee for services provided.

            WHEREFORE, Plaintiff prays for the following relief:

            a. Judgement for compensatory damages in excess of $100,000.00;

            b. Judgement For exemplary or punitive damages;

            c. Cost of suit;

            d. Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1983;

            e. Trial by Jury as to all issues so triable; and

            f. Such other relief as this Honorable Court may deem just an appropriate.



                                              COUNT II

      42 U.S.C. § 1983 Claim Against Defendant FL for Failure to Properly Supervise

            47. Plaintiff TAMMY TAYLOR realleges the allegations contained in Paragraphs

                1- 29 as if fully set forth herein.

            48. This claim is brought pursuant to 42 U.S.C. ⸹ 1983 for violation of the

                Plaintiff’s rights under the Fourth and Fourteenth Amendments to the United

                States Constitution.




                                           DAVIS LEGAL CENTER
                                    2719 HOLLYWOOD BOULEVARD, A-1187
                                         HOLLYWOOD, FLORIDA 33020
                                          www.thedavislegalcenter.com
                                                     12
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 13 of 25


            49. Defendant FL violated Plaintiff’s Fourth Amendment freedom from being

               subjected to an unreasonable and unlawful search and Fourteenth Amendment

               substantive due process when FL failed to adequately train officers to follow

               the laws.

            50. FL is responsible for effectuating arrests and is answerable for unlawful

               arrests.

            51. FL is responsible for the implementation and regulation of official policies for

               FL. Further, FL is responsible for the regulation of policies and the

               implementation of supervision to maintain an effect that police force that is

               capable and prepared to deal with encounters with citizens legally.

            52. FL was deliberately indifferent to its responsibility to adequately prepare and

               supervise its officers for encounters with non-threatening citizens and for their

               interaction with detention, and arrest of the same.

            53. FL is charged with properly supervising officers with the available skills that

               allow officers to investigate a situation involving non-threatening citizens and

               to maintain their safety.

            54. FL was deliberately indifferent to its responsibility to create an effectively

               trained police force that could adequately effectuate arrests. All the conduct at

               the scene of the Plaintiff’s encounter was contrary to established police

               methods for interacting with non-threatening persons.

            55. FL is responsible for supervision, training, and hiring of persons, agents and

               employees working for the City of Fort Lauderdale Police Department.




                                          DAVIS LEGAL CENTER
                                   2719 HOLLYWOOD BOULEVARD, A-1187
                                        HOLLYWOOD, FLORIDA 33020
                                         www.thedavislegalcenter.com
                                                    13
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 14 of 25


            56. Thus, there were no sufficient supervision of deputies available to reasonably

                and effectively deal with the Plaintiff’s situation. All the acts and omissions of

                the insufficiently supervised officers were inappropriate to the situation and

                caused the Plaintiff to be in custody for crimes that were subject to arrest

                lacking probable cause.

            57. Further, the officers were not provided with sufficient supervision of a

                situation involving the legality of arrests. These officers did not have the

                adequate direction or assistance with which to respond to the incident that

                occurred on March 5, 2017.

            58. FL is sued in this action for its culpable action or inaction in the training,

                supervision, or its control of its subordinates, and acquiescence in the

                constitutional deprivations alleged herein.

            59. FL affirmative conduct involves its failure to ensure enforcement of policies,

                supervision, rules, or directives that set in motion a series of acts by others

                which it knew or reasonably should have known would cause others to inflict

                the constitutional injuries alleged herein.

            60. FL knew or should have known of its subordinates’ ongoing constitutional

                violations, of the failure to lawfully effectuate arrests, unlawfully seize,

                unreasonably search, and maliciously prosecute individuals based upon

                unlawful arrests.

            61. FL acquiesced, condoned, or ratified a custom, practice or policy of ongoing

                misconduct by its subordinate officers.




                                           DAVIS LEGAL CENTER
                                    2719 HOLLYWOOD BOULEVARD, A-1187
                                         HOLLYWOOD, FLORIDA 33020
                                          www.thedavislegalcenter.com
                                                     14
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 15 of 25


            62. All the above referenced failures are the responsibility of FL, which was

                deliberately indifferent to its responsibility to have appropriate policies and

                procedures in place and to supervise officers employed by FL to deal with the

                recurring situation of effectuating lawful arrests.

            63. As a further direct and proximate result of the conduct described above,

                Plaintiff TAMMY TAYLOR suffered loss of her liberty and mental anguish.

                These losses are either permanent or continuing, and TAMMY TAYLOR will

                suffer losses in the future, in violation of her civil rights. Plaintiff has also

                agreed to pay the undersigned a reasonable attorney fee for services provided.

            WHEREFORE, Plaintiff prays for the following relief:

            g. Judgement for compensatory damages in excess of $100,000.00;

            h. Judgement For exemplary or punitive damages;

            i. Cost of suit;

            j. Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1983;

            k. Trial by Jury as to all issues so triable; and

            l. Such other relief as this Honorable Court may deem just an appropriate.

                                              COUNT III

      42 U.S.C. § 1983 Monell Municipal Liability Claim against Defendant FL for
      Pattern/Practice of Making Unlawful Arrests

            64. Plaintiff TAMMY TAYLOR realleges the allegations contained in Paragraphs

                1- 29 as if fully set forth herein.

            65. Defendant FL maintained an unconstitutional policy, ordinance, or regulation

                which allowed its Officers to make unlawful arrests absent probable cause or

                probable cause.
                                           DAVIS LEGAL CENTER
                                    2719 HOLLYWOOD BOULEVARD, A-1187
                                         HOLLYWOOD, FLORIDA 33020
                                          www.thedavislegalcenter.com
                                                     15
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 16 of 25


            66. There were longstanding and systematic deficiencies with the FL’s treatment

               of citizens. Deficiencies include making unlawful arrests, lack of required

               training and supervision, and non-compliant policies and procedures. FL’s

               failure to train and supervise its Officers regarding its basis of arrests and

               treatment of citizens rises to the level of a municipal custom that authorized

               and/or condoned officer misconduct.

            67. Upon information and belief, the permanent, widespread, well settled practice

               or custom was to make false arrests; not properly make arresting decisions;

               failure to properly maintain and complete arrest affidavits, and FL’s failure in

               its investigations of police misconduct.

            68. FL’s failure to investigate and supervise Officer misconduct was previously

               address in a suit entitled Jeffrey Dowling v. City of Ft. Lauderdale, Case No.:

               12-CIV-60774-JIC, filed in the United States Southern District of Florida. In

               that case, FL was found to have unlawfully arrested, detained, and maliciously

               prosecuted Mr. Dowling and he (Mr. Dowling) was awarded damages prior to

               TAMMI TAYLOR’s arrest and this instant action.

            69. This pattern of deliberate indifference to basic skills of law enforcement with

               the City of Fort Lauderdale promoted and maintained a culture of deliberate

               indifference a person’s constitutional rights.

            70. Defendant FL was deliberately indifferent to the right of the Plaintiff to be

               free from being subjected to an unreasonable and unlawful seizure and

               Fourteenth Amendment substantive due process when FL failed to take action

               against the patterns and practices of unlawful police conduct.

                                         DAVIS LEGAL CENTER
                                  2719 HOLLYWOOD BOULEVARD, A-1187
                                       HOLLYWOOD, FLORIDA 33020
                                        www.thedavislegalcenter.com
                                                   16
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 17 of 25


            71. As a direct and proximate result of the practice or custom of FL and AR,

                Plaintiff was denied her fundamental constitutional protections.

            72. The unlawful and illegal conduct of FL and AR, Plaintiff’s rights, privileges,

                and immunities secured to her by the Constitution of the United States

                including, but not limited to, due process under the Fourteenth Amendment to

                the Constitution was violated.

            73. As a further direct and proximate result of the conduct described above,

                Plaintiff TAMMY TAYLOR suffered loss of her liberty and mental anguish.

                These losses are either permanent or continuing, and TAMMY TAYLOR will

                suffer losses in the future, in violation of her civil rights. Plaintiff has also

                agreed to pay the undersigned a reasonable attorney fee for services provided.

            WHEREFORE, Plaintiff prays for the following relief:

            m. Judgement for compensatory damages in excess of $100,000.00;

            n. Judgement For exemplary or punitive damages;

            o. Cost of suit;

            p. Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1983;

            q. Trial by Jury as to all issues so triable; and

            r. Such other relief as this Honorable Court may deem just an appropriate.

                                              COUNT IV

      42 U.S.C. § 1983 Monell Municipal Liability Claim against Defendant FL for
      Pattern/Practice of Malicious Prosecution

            74. Plaintiff TAMMY TAYLOR realleges the allegations contained in Paragraphs

                1- 29 as if fully set forth herein.



                                           DAVIS LEGAL CENTER
                                    2719 HOLLYWOOD BOULEVARD, A-1187
                                         HOLLYWOOD, FLORIDA 33020
                                          www.thedavislegalcenter.com
                                                     17
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 18 of 25


            75. Defendant FL maintained an unconstitutional policy, ordinance, or regulation

               which allowed its Officers to make unlawful arrests absent probable cause or

               probable cause.

            76. Defendant FL knew that failure to provide adequate training and supervision

               for its officers could result in further significant injury to the citizens and

               Plaintiff.

            77. This use of power was unreasonable under the circumstances because after

               UNKNOWN Officer directed the Plaintiff to move, Plaintiff complied.

               Plaintiff did not resist, pose a threat to the safety of officers, or attempt to

               evade arrest by flight. During the relevant period, Officer AR was performing

               her duty as an officer of the City of Fort Lauderdale Police Department, which

               is branch of the City of Fort Lauderdale.

            78. Based upon the conduct of Officers AR and UNKNOWN OFFICER, Plaintiff

               was deprived of her constitutional rights under the Fourth and Fourteenth

               Amendments of the U.S. Constitution.

            79. Defendant AR knew that the arrest, search, and prosecution of the Plaintiff

               was illegal. Plaintiff was subject to humiliation, fear, mental anguish, and

               suffering by the illegal acts of the Defendants.

            80. The conduct of the Defendants was willful, wanton, malicious, oppressive,

               and done with reckless disregard for the rights of Plaintiff and therefore

               warrants the imposition of exemplary and punitive damages against the

               Defendants.




                                         DAVIS LEGAL CENTER
                                  2719 HOLLYWOOD BOULEVARD, A-1187
                                       HOLLYWOOD, FLORIDA 33020
                                        www.thedavislegalcenter.com
                                                   18
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 19 of 25


            81. As a further direct and proximate result of the conduct described above,

               Plaintiff TAMMY TAYLOR suffered loss of her liberty and mental anguish.

               These losses are either permanent or continuing, and TAMMY TAYLOR will

               suffer losses in the future, in violation of her civil rights. Plaintiff has also

               agreed to pay the undersigned a reasonable attorney fee for services provided.

            WHEREFORE, Plaintiff prays for the following relief:

            s. Judgement for compensatory damages in excess of $100,000.00;

            t. Judgement For exemplary or punitive damages;

            u. Cost of suit;

            v. Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1983;

            w. Trial by Jury as to all issues so triable; and

            x. Such other relief as this Honorable Court may deem just an appropriate.

                                             COUNT V

      42 U.S.C § 1983- False Arrest/False Imprisonment Claim against Defendant AR

            82. Plaintiff TAMMY TAYLOR realleges the allegations set forth in Paragraphs

               1 – 29 as if fully set forth herein.

            83. As set forth above, through its actions, Defendant AR personally participated

               in and caused the false arrest and false imprisonment of Plaintiff TAMMY

               TAYLOR.

            84. Defendant AR had no arguable probable cause or probable cause to effectuate

               an arrest on the Plaintiff for trespassing or resisting an officer without

               violence.




                                          DAVIS LEGAL CENTER
                                   2719 HOLLYWOOD BOULEVARD, A-1187
                                        HOLLYWOOD, FLORIDA 33020
                                         www.thedavislegalcenter.com
                                                    19
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 20 of 25


            85. In an effort to cover up the illegal detention, illegal arrest, and overall gross

                negligence, Defendant AR, with the assistance of other FL officers,

                unlawfully noted incorrect information on sworn documents of the arrest that

                occurred on March 5, 2017.

            86. In as much as Defendant AR knew or should have known that TAMMY

                TAYLOR was complaint and non-threatening, Ramirez’s actions when

                arresting TAMMY TAYLOR were taken without lawful authority. Therefore,

                said actions constitute the false arrest and false imprisonment of TAMMY

                TAYLOR.

            87. As a further direct and proximate result of the conduct described above,

                Plaintiff TAMMY TAYLOR suffered loss of her liberty and mental anguish.

                These losses are either permanent or continuing, and TAMMY TAYLOR will

                suffer losses in the future, in violation of her civil rights. Plaintiff has also

                agreed to pay the undersigned a reasonable attorney fee for services provided.

            WHEREFORE, Plaintiff prays for the following relief:

            y. Judgement for compensatory damages in excess of $100,000.00;

            z. Judgement For exemplary or punitive damages;

            aa. Cost of suit;

            bb. Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1983;

            cc. Trial by Jury as to all issues so triable; and

            dd. Such other relief as this Honorable Court may deem just an appropriate.




                                          DAVIS LEGAL CENTER
                                   2719 HOLLYWOOD BOULEVARD, A-1187
                                        HOLLYWOOD, FLORIDA 33020
                                         www.thedavislegalcenter.com
                                                    20
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 21 of 25


                                             COUNT VI

              Malicious Prosecution Against Defendant AR-State Law Violation

            88. Plaintiff TAMMY TAYLOR realleges the allegations contained in Paragraphs

               1- 29 as if fully set forth herein.

            89. Florida recognizes the common law tort for Malicious prosecution which is

               defined as: 1)An original judicial proceeding against the present Plaintiff was

               commenced or continued; 2) The present Defendant was the legal cause of the

               proceeding; 3)The termination of the original proceeding was in favor of the

               present Plaintiff’ 4) There was an absence of probable cause for the original

               proceeding; 5) There was malice on the part of the present Defendant; and 6)

               Plaintiff suffered damages as a result of the original proceeding.

            90. As previously plead, Plaintiff was the subject of a criminal action in the State

               of Florida that was subsequently Nolle Prossed. The Defendant AR lacked at

               best arguable probable cause when she effectuated the wrongful arrest of the

               Plaintiff.

            91. Defendant AR wrongfully caused criminal proceeding to be instituted against

               Plaintiff TAMMY TAYLOR with malice and absent probable cause, or

               arguable probable cause, by submitting police reports to prosecuting

               authorities containing false statements and/or material omission, which reports

               were relied upon by prosecuting authorities.

            92. Based on the story that Defendant RAMIREZ fabricated, the State Attorney’s

               Office brought one (1) count of Resisting an Officer without Violence and one




                                         DAVIS LEGAL CENTER
                                  2719 HOLLYWOOD BOULEVARD, A-1187
                                       HOLLYWOOD, FLORIDA 33020
                                        www.thedavislegalcenter.com
                                                   21
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 22 of 25


                (1) count of Trespassing against Plaintiff. These charges were ultimately

                dismissed by the Broward County State Attorney’s Office.

            93. As a further direct and proximate result of the conduct described above,

                Plaintiff TAMMY TAYLOR suffered loss of her liberty and freedom, mental

                anguish. These losses are either permanent or continuing, and TAMMY

                TAYLOR will suffer losses in the future, in violation of her civil rights.

                Plaintiff has also agreed to pay the undersigned a reasonable attorney fee for

                services provided.

            WHEREFORE, Plaintiff prays for the following relief:

            ee. Judgement for compensatory damages in excess of $100,000.00;

            ff. Judgement For exemplary or punitive damages;

            gg. Cost of suit;

            hh. Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1983;

            ii. Trial by Jury as to all issues so triable; and

            jj. Such other relief as this Honorable Court may deem just an appropriate.



                                             COUNT VII

            Malicious Prosecution Against Defendant AR-Federal Law Violation

            94. Plaintiff TAMMY TAYLOR realleges the allegations contained in Paragraphs

                1- 29 as if fully set forth herein.

            95. To establish a claim under ⸹1983 for malicious prosecution, Plaintiff must

                show that her Fourth Amendment right to be free from unreasonable seizures




                                          DAVIS LEGAL CENTER
                                   2719 HOLLYWOOD BOULEVARD, A-1187
                                        HOLLYWOOD, FLORIDA 33020
                                         www.thedavislegalcenter.com
                                                    22
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 23 of 25


               was violated, in addition to alleging the elements of the common law tort of

               malicious prosecuted.

            96. The common law tort for Malicious prosecution is defined as: 1)An original

               judicial proceeding against the present Plaintiff was commenced or continued;

               2) The present Defendant was the legal cause of the proceeding; 3)The

               termination of the original proceeding was in favor of the present Plaintiff’ 4)

               There was an absence of probable cause for the original proceeding; 5) There

               was malice on the part of the present Defendant; and 6) Plaintiff suffered

               damages as a result of the original proceeding.

            97. On the date that Plaintiff was wrongfully arrested, she was complying with

               another officer’s commands to leave an area in the presence of Defendant AR.

               The Plaintiff was unlawfully seized and searched by Defendant AR absent

               arguable probable cause or probable cause because Plaintiff was lawfully

               following commands.

            98. Plaintiff was the subject of a criminal action in the State of Florida that was

               subsequently Nolle Prossed. The Defendant AR lacked at best arguable

               probable cause when she effectuated the wrongful arrest of the Plaintiff.

            99. Plaintiff’s Fourth Amendment State and Federal rights were violated based

               upon the Officers unlawful search, seizure, and arrest.

            100.   Defendant AR wrongfully caused criminal proceeding to be instituted

               against Plaintiff TAMMY TAYLOR with malice and absent probable cause,

               or arguable probable cause, by submitting police reports to prosecuting




                                         DAVIS LEGAL CENTER
                                  2719 HOLLYWOOD BOULEVARD, A-1187
                                       HOLLYWOOD, FLORIDA 33020
                                        www.thedavislegalcenter.com
                                                   23
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 24 of 25


                authorities containing false statements and/or material omission, which reports

                were relied upon by prosecuting authorities.

            101.    Based on the story that Defendant RAMIREZ fabricated, the State

                Attorney’s Office brought one (1) count of Resisting an Officer without

                Violence and one (1) count of Trespassing against Plaintiff. These charges

                were ultimately dismissed by the Broward County State Attorney’s Office.

            102.    As a further direct and proximate result of the conduct described above,

                Plaintiff TAMMY TAYLOR suffered loss of her liberty and freedom, mental

                anguish. These losses are either permanent or continuing, and TAMMY

                TAYLOR will suffer losses in the future, in violation of her civil rights.

                Plaintiff has also agreed to pay the undersigned a reasonable attorney fee for

                services provided.

            WHEREFORE, Plaintiff prays for the following relief:

            kk. Judgement for compensatory damages in excess of $100,000.00;

            ll. Judgement For exemplary or punitive damages;

            mm.     Cost of suit;

            nn. Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1983;

            oo. Trial by Jury as to all issues so triable; and

            pp. Such other relief as this Honorable Court may deem just an appropriate.

      Date: November 8, 2018

                                    CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on November 8, 2018, I electronically filed the
      foregoing which will send a notice of electronic filing to the following:



                                           DAVIS LEGAL CENTER
                                    2719 HOLLYWOOD BOULEVARD, A-1187
                                         HOLLYWOOD, FLORIDA 33020
                                          www.thedavislegalcenter.com
                                                     24
Case 0:18-cv-60283-WPD Document 32 Entered on FLSD Docket 11/08/2018 Page 25 of 25


      Jeffery R. Lawley, Esq.
      Billing Cochran Lyles Mauro & Ramsey
      Suntrust Center, Sixth Floor
      515 East Las Olas Blvd.
      Fort Lauderdale, FL 33301
      Email: jrl@bclmr.com

      William Tucker Craig
      Billing Cochran Lyles Mauro & Ramsey
      Suntrust Center, Sixth Floor
      515 East Las Olas Blvd.
      Fort Lauderdale, FL 33301
      Email:wtc@bclmr.com

      Counsels for the Defendants,
      City of Fort Lauderdale and Angie Ramirez




                                                                      Respectfully Submitted,

                                                               THE DAVIS LEGAL CENTER
                                                                      /s/ Dameka L. Davis, Esq.
                                                                          Dameka L. Davis, Esq.
                                                                       Florida Bar No.: 0110587
                                                             2719 Hollywood Boulevard, A-1187
                                                                      Hollywood, Florida 33020
                                                                       Telephone: 954-256-5958
                                                                          Fax No.: 954-272-7665
                                                               Email: davislegalfl@gmail.com




                                        DAVIS LEGAL CENTER
                                 2719 HOLLYWOOD BOULEVARD, A-1187
                                      HOLLYWOOD, FLORIDA 33020
                                       www.thedavislegalcenter.com
                                                  25
